In a negligence action to recover damages for injury to person and property, the plaintiff appeals from a judgment of the ¡Supreme Court, Westchester County, entered January 14, 1963 upon a jury’s verdict in -the plaintiff’s favor for $1,018.83 after an assessment of damages as directed by a prior *888order of the court granting plaintiff’s motion for summary judgment. Plaintiff contends that the amount of the verdict is inadequate. Judgment reversed on the law and the facts, with costs to plaintiff, and new trial granted, unless, within 30 days after entry of the order hereon, defendants shall serve and file a written stipulation consenting to increase the verdict from $1,018.83 to $5,000 and to a modification of the judgment accordingly. In the event such stipulation he served and filed, then the judgment as thus increased and modified is affirmed, without costs. In our opinion, under all the circumstances, the amount of the jury’s verdict was inadequate at least to the extent indicated. Beldock, P. J., Kleinfeld, Christ, Hill and Rabin, JJ., concur.